Citation Nr: 9932309	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-19 064	)	DATE
	)
	)


THE ISSUE

Whether a February 1998 Board of Veterans' Appeals (Board) 
decision denying a claim for entitlement to death pension 
benefits and/or Dependency and Indemnity Compensation (DIC) 
as the veteran's surviving spouse should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from September 1941 to April 
1946.

This matter comes before the Board based on a CUE motion as 
to a Board decision of February 11, 1998, which denied a 
claim for entitlement to death pension benefits and/or DIC as 
the surviving spouse of the veteran.  At the time of the 
Board's denial of the moving party's motion for 
reconsideration in November 1998, the Board advised the 
moving party that it would also consider her motion as a 
request for revision of the Board's February 11, 1998 
decision on the grounds of CUE.

Thereafter, in a letter dated in April 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that she 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned her that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board received a letter from the 
moving party in May 1999, which specifically acknowledged the 
Board's decision of February 1998, and requested that the 
Board address her motion for reconsideration as a motion for 
CUE.  Accordingly, as the moving party made specific 
reference to CUE in her communication to the Board after 
being advised that she must specifically advise the Board 
that she wished to proceed with a CUE review, the Board finds 
that the moving party has authorized the Board to proceed 
with review of her motion for CUE.

In her May 1999 letter, the moving party also indicated a 
desire to have representation with respect to her CUE motion, 
and in response, the Board enclosed a Department of Veterans 
Affairs (VA) Form 21-22 in a letter to the moving party, 
dated in June 1999.  Thereafter, the Board received a 
completed and signed VA Form 21-22, which designated The 
American Legion as the moving party's representative in this 
matter.

Finally, the Board observes that in correspondence to the 
moving party's newly appointed representative, dated in 
August 1999, the Board provided the moving party's service 
representative thirty days for the filing of a response in 
support of the motion for CUE.  This letter was dated August 
19, 1999, and the file does not reflect a written response 
from the moving party's representative in this regard.  
Consequently, in view of the expiration of more than the 
required period for the submission of a response, the Board 
finds that further delay in the consideration of this matter 
is not warranted.


FINDING OF FACT

The February 1998 Board decision which denied a claim for 
entitlement to death pension benefits and/or DIC as the 
veteran's surviving spouse, correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.


CONCLUSION OF LAW

The February 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the February 1998 decision, the Board found that inasmuch 
as the veteran died less than one year after his marriage to 
the moving party in May 1994, this marriage did not qualify 
the moving party as a surviving spouse of the veteran for 
either death pension or DIC benefits.  The Board further 
found that with respect to death pension, the evidence 
indicated that the appellant was not married to the veteran 
for more than a year prior to his death, a child was not born 
to them, and they were married after January 1, 1957.  38 
U.S.C.A. § 1541(f) (West 1991); 38 C.F.R. § 3.54(a) (1996).  
With respect to DIC benefits, the moving party was not 
married to the veteran for more than one year, there was not 
a child born of the marriage, nor did the marriage in 1994 
occur within 15 years of his discharge in 1946. 38 U.S.C.A. 
§§ 1304, 1310(a) (West 1991); 38 C.F.R. § 3.54(c) (1996).  
Accordingly, the Board concluded that none of the 
requirements for establishing status as a surviving spouse 
for DIC or death pension purposes had been satisfied on the 
basis of the May 1994 marriage.

Based on a review of the evidence then of record, the Board 
further found that the moving party's relationship with the 
veteran prior to their marriage in May 1994 would not have 
constituted a valid common law marriage, if such marriages 
were recognized in the Philippines.  Consequently, while it 
was noted that when a claimant was alleging that the 
relationship with the veteran should be a "deemed valid" 
marriage under 38 C.F.R. § 3.205(c) (1996), the claimant must 
be given the opportunity to submit a signed statement that he 
or she had no knowledge of an impediment to the marriage 
under Colon v. Brown, 9 Vet. App. 104, 107, 108 (1996), since 
the Board had determined that the relationship which the 
moving party had with the veteran prior to the May 1994 
marriage did not meet the basic elements for a valid common 
law marriage, there was no need to determine whether or not 
the moving party was aware that common law marriages were not 
recognized in the Philippines.  


II.  Analysis

The moving party was provided with CUE regulations in an 
April 1999 letter, which advised the moving party of the 
specific filing and pleading requirements governing motions 
for review on the basis of CUE.  The Board finds that the 
moving party's CUE motion of June 1998 and her subsequent 
correspondence contain no more than general assertions of CUE 
with respect to the Board decision of February 1998.

To the extent that the moving party asserts that the Board 
did not fully consider the evidence that was of record at the 
time of the February 1998 Board decision, and therefore 
improperly weighed or evaluated the evidence at that time, 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE in Rule 
1403(d)(3).  

The moving party points to no specific evidence that 
undebatably demonstrated moving party's entitlement to death 
pension benefits and/or DIC as the veteran's surviving 
spouse.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The February 1998 Board decision did not contain CUE and the 
CUE motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


